Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responding to the amendment filed on 8/26/2022.
Claims 1-15 and 17-20 are allowed in the application.  
The claims 8-14 are no longer interpreted under 35 USC 112(f) due to the amendment to the claims.  The previous rejections have been withdrawn due to the amendment and remark.

The following is an examiner’s statement of reasons for allowance:
While Arar teaches training a classifier to identify an event based on real-time data inputting the data and event identifier into a machine learning model wherein the occurrence of the event is identified by comparing real-time contextual data to the historical contextual data, Roy teaches an intelligent workspace with a reminder feature to alert a user for any useful information regarding task optimization to provide a personalized experience, ultimately, the prior arts of record, taken alone or in combination, do not teach the subject matter  including at least … separately performing machine learning on the usage information of all the users corresponding to each task type to obtain at least one piece of user's usage habit information corresponding to each task type and a usage probability of each user's usage habit information corresponding to each task type; S13: obtaining real-time usage information when a user uses the mobile robot to perform the task corresponding to a task type in the mobile robot in real time; and S14: based on the at least one piece of user's usage habit information corresponding to each task type, the usage probability of each user's usage habit information corresponding to each task type and the real-time usage information, optimizing the task corresponding to the task type used by the user in real time similarly recited in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193